DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 15 recites the limitation "the external power source" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is rejected as depending on claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Ter Weene et al. (2020/0096187) in view of Jonsson (8,013,545).
Claim 1, Ter discloses a luminating module (1, Fig. 1), comprising: 

a radio frequency antenna (P[0048]… communication module…), disposed at the circuit layer, and configured to receive a radio analog control signal; a radio frequency module (P[0048]…a radio frequency (RF) antenna 9….), disposed at the circuit layer; and a luminance module (P[0047]… light-emitting module…), integrated on the base, electrically coupled to the circuit layer, and configured to illuminate based on a control signal; wherein the base, the radio frequency antenna, the radio frequency module and the luminance module are further configured to integrate with each other via the circuit layer (see Fig. 2, all circuits are integrated on the substrate 4).
Thus, Ter discloses the invention substantially as claimed, but does not disclose a radio frequency module configured to transform the radio analog control signal into a digital control signal.
In the same field of endeavor, Jonsson discloses a luminating module (400, Fig. 4), comprising: a radio frequency antenna (425) configured to receive a radio analog control signal; a radio frequency module (424) configured to transform the radio analog control signal into a digital control signal (see col. 9, lines 12-15,… the controller 421 may drive the control signal 443 with a pulse-width modulated signal to control the brightness of the plurality of LEDS 313…); and a LED driver circuit 412.

Claim 2, Ter in view of Jonsson discloses the claimed invention except for wherein the base comprises an aluminum material. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the base comprises an aluminum material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 3, Ter discloses the luminating module of claim 1, wherein the heat-dissipating layer comprises a metal heat-dissipating region (13, Fig. 3 and see P[0017]… metals or metal alloys…) and an isolative heat-dissipating region (cut-out portion 12, Fig. 3).
Claim 4, Ter in view of Jonsson discloses the luminating module of claim 1, further comprising: a luminance adjusting circuit (LED Driver 412), disposed at the circuit layer, electrically coupled to the luminance module and the radio frequency module, and configured to adjust the luminance module's luminance using the digital control signal (443).
Claim 5, Ter in view of Jonsson discloses the luminating module of claim 4, further comprising: a driving circuit (AC to DC Rectifier 411), disposed at the circuit 
Claim 6, Ter in view of Jonsson discloses the luminating module of claim 5, wherein the driving circuit is further configured to transform the external power source from an alternative current (AC) type to a direct current (DC) type (AC to DC Rectifier 411)
	Claim 11, Ter discloses the luminating module of claim 5, wherein the driving circuit, the radio frequency module, and the radio frequency antenna are integrated on the base (all the circuitry and module are integrated on substrate 4, Fig. 2).
	Claim 12, Ter discloses the luminating module of claim 5, wherein the driving circuit, the radio frequency module, and the radio frequency antenna are mutually-independently disposed on the base (example: the driving circuit and each module are disposed on individual board; see P[0047]…The carrier substrate 4 may for example comprise two or more PCBs interconnected by means of board-to-board connection(s), which for example may be achieved by soldering together the PCBs…).
Claim 13, Ter in view of Jonsson discloses the luminating module of claim 4, wherein the luminance adjusting circuit comprises: a luminance adjusting chip (U1, Fig. 6A2 of Jonsson) having a signal input terminal (Brightness 6) electrically coupled to the radio frequency module for receiving the digital control signal, and having an output (Drain 16) terminal electrically coupled to the luminance module, wherein the luminance 
Claim 15, Ter in view of Jonsson discloses the luminating module of claim 1, wherein the radio frequency module comprises: a radio frequency power supply chip (U3, Fig. 8A1), having a voltage input terminal (IN 3) electrically coupled to the external power source (ZMVCC which is indirectly converted from external AC source); and a radio frequency transformation chip (U2, Fig. 8A1), having a voltage input terminal (VCC 11) electrically coupled to an output terminal of the radio frequency power supply chip for receiving power, having a PWM output terminal (P1.6/PWM/INTO 4) for outputting the digital control signal, and having a signal input terminal (RF 18) electrically coupled to the radio frequency antenna for receiving the radio analog control signal, wherein the radio frequency transformation chip is configured to transform the radio analog control signal into the digital control signal.
Claim 17, Ter in view of Jonsson discloses the luminating module of claim 1, further comprising: a driving circuit (AC to DC Rectifier 411 and LED Driver 412, Jonsson), disposed at the circuit layer, and electrically coupled to the radio frequency module and the luminance module, and configured to power up the radio frequency module and the luminance module using an external power source (AC power source).
Claim 18, Ter in view of Jonsson discloses the luminating module of claim 17, wherein the driving circuit is further configured to transform the external power source from an AC type to a DC type (AC to DC Rectifier 411).
Claim 19, Ter in view of Jonsson discloses the claimed invention except for

Claim 20, Ter in view of Jonsson discloses the claimed invention except for the radio frequency antenna has a thickness of substantially between 0.6 millimeter (mm) and 1mm. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the radio frequency antenna has a thickness between 0.6 millimeter (mm) and 1mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claims 8-10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             1/12/22